Citation Nr: 1119624	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the residuals of bilateral ankle injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for the residuals of bilateral ankle injuries.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that still-additional development of the record is necessary prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that on several occasions from April 1981 through June 1983, he sprained/strained his right or left ankles.  The report of the Veteran's service separation examination has not been associated with the claims folder.

In December 1997, the Veteran reported that he would be filing a claim for Social Security disability benefits.  There is no evidence on file to show whether such benefits were, in fact, granted.

In October 2004, it was noted that the Veteran had a history of left ankle surgery in 1998.  During VA treatment in October 2004, he had a retained piece of a surgical screw removed.  The report of the 1998 left ankle surgery has not been associated with the claims folder.  

In its December 2009 remand, the Board noted that in August 2006, a VA physician examined the Veteran's ankles, found limitation of motion in plantar flexion, and offered a diagnosis.  The examiner noted that the Veteran had undergone "remote surgery to left ankle".  The diagnosis was status post bilateral ankle injuries.  The physician then offered a negative nexus opinion finding that the Veteran's "current ankle disabilities" are "less than likely" related to military service.  The rationale for the negative nexus opinion was that there was no current ankle disability.  Indeed, the VA physician stated, "...clinically there is nothing significant shown in either ankle."  

Having clearly found current bilateral ankle disabilities, the Board found the VA examiner's rationale confusing, as it appeared to conflict with his findings and diagnosis that current bilateral ankle disabilities do exist.  In addition, the physician did not explain the significance or etiology of the "remote surgery to left ankle" mentioned in the report.  Therefore, the Board remanded the case so that the VA examination report could be returned to the examiner for clarification, or, for an additional VA examination, if the VA examiner was no longer available.  

In December 2008, the Veteran notified VA that his address had changed.  

In December 2009, VA sent the Veteran a notice that it had asked the VA medical facility nearest the Veteran to schedule him for an examination in connection with his appeal.  The Post Office returned that notice as undeliverable as addressed.  The Post Office noted that it could not be forwarded.  

In March 2010, the RO sent the Veteran a Supplemental Statement of the Case which the Post Office also returned as undeliverable.  

In April 2010, the Veteran stated that he had not reported for his VA examination, because he had not been notified to do so.  He stated that he had a new address and requested that his VA examination be rescheduled.  

In October 2010, VA was notified that the Veteran's tenancy had been terminated and that he would have to move by November 9, 2010.  
In reviewing the record, the Board notes that in April 2006, the Veteran was scheduled to have a hearing at the RO before a Decision Review Officer.  The Veteran did not report for that hearing.  However, the Board finds that Post Office had returned the notice of that hearing to VA, because it had been undeliverable.  In its December 2009 decision, the Board noted that it was unclear whether the Veteran still desired a hearing and referred that matter to the Veteran and his representative for clarification.  To date, it remains unclear whether the Veteran still desires a hearing.  

Finally, the Board notes that the Veteran has a long history of homelessness back to at least 1994.  Therefore, the RO/AMC may wish to work with the Veteran's representative to determine the Veteran's current address.

In light of the foregoing, the case is REMANDED for the following actions:

1.  Through official channels, such as the National Personnel Records Center, request the report of the Veteran's Service Separation Examination.  Also request the report directly from the Veteran.  

A negative response to any request must be associated with the claims folder.  

Efforts to obtain the report of the Veteran's service separation examination must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Ask the Veteran if he is receiving Social Security benefits.  If so, ask the Social Security Administration to provide a copy of all records associated with those benefits, including a copy of the original award letter and the medical records supporting that award.  

Efforts to obtain the report of the Veteran's service separation examination must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

3.  Ask the Veteran when and where he underwent surgery for his fractured left ankle in 1998.  Then, request the report of that surgery directly from the health care provider who performed the surgery or the facility where the surgery was performed.  

If that surgery was performed through a federal agency or was performed at a federal facility, efforts to obtain the report of that surgery must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

If the surgery was performed by or through a health care provider unaffiliated with the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

4.  Ask the Veteran if he still desires a hearing, and, if so, the type of hearing.  Then, ensure that the hearing is scheduled.  

If the Veteran failures to report for the hearing, the VA notice to the Veteran of the date, time, and place of that hearing must be associated with the claims folder.  

5.  When the actions in parts 1, 2, and 3 have been completed, return the claims file to the VA physician who performed the December 2006 VA examination.  The physician must review the claims file and note that review in the examination report.  The VA physician must then answer the following:

(a) What is/are the current diagnosis/diagnoses for the right and left ankle?

(b) What is the etiology for the remote left ankle surgery in 1998, as mentioned in the December 2006 VA examination report?

(c) For each ankle-related diagnosis offered, is it at least as likely as not (50 percent or greater probability) that the disability began during or is otherwise related to active service?

If the VA physician is unable to provide the requested information, he or she should clearly so state.  The physician must present complete rationale for all opinions expressed.  

6.  If the VA physician who performed the December 2006 VA examination is no longer available, schedule the Veteran for a new VA orthopedic examination to determine the nature and etiology of any ankle disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination; and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must answer the following:

(a) What is/are the current diagnosis/diagnoses for the right and left ankle?

(b) What is the etiology for the remote left ankle surgery in 1998, as mentioned in the December 2006 VA examination report?

(c) For each ankle-related diagnosis offered, is it at least as likely as not (50 percent or greater probability) that the disability began during or is otherwise related to active service?

The Veteran is advised that if an additional examination is scheduled, it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).

If the Veteran failures to report for a scheduled examination, the VA notice to the Veteran of the date, time, and place of that hearing must be associated with the claims folder.  

7.  When the actions requested in parts 1, 2, 3, 4, and 5 or 6 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for the residuals of bilateral ankle injuries.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


